DETAILED ACTION
Claims 10-11, 14, 24-25, 28, 32-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-11, 14, 33-34 allowed.
Claim 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al (US 2018/0357742) in view of Thorwirth (US 9532113).

Claim 24, Henry teaches an apparatus, comprising: 
one or more processors (p. 0142); 
“a plurality of network interfaces configured to receive media content assets from one or more headend nodes, wherein a media content asset comprises a plurality of 
one or more persistent memory modules having program instructions stored thereon which, when executed by the one or more processors (p. 0142), perform the following: 
responsive to receiving a manifest (i.e. MPD) request from a client device with respect to accessing a watermarked media content asset, generating a custom manifest including a watermarking signature (i.e. watermarking information values) comprising a unique sequence of segment variants relating to the media content asset (i.e. variant) (p.0010-0015, 0142);
receiving a segment request from the client device to access a particular Watermarked segment variant (i.e. watermarked bitstreams) (p. 0082, 0148, 0162); and 
upon determining that the client device includes a variant extractor module (i.e. whether or not to receive secondary bitstreams), transmitting a composite segment corresponding to the particular watermarked segment variant to the client device authorized to be extracted for playback by the client device (p. 0177-0183).
Henry is silent regarding an apparatus, comprising: 
“wherein the main ISOBMFF track contains a first watermarking payload and the at least one ISOBMFF sample variant track contains a second watermarking payload, the first watermarking payload and the second watermarking payload each identified by a respective watermarking identifier (wmID)”
Thorwirth teaches regarding an apparatus, comprising: 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different payload data as taught by Thorwirth to the system of Henry to allow for chunk optimization (col. 8, lines 1-20).

Claim 32, Henry is silent regarding the apparatus as recited in claim 24, wherein the program instructions further comprise instructions for transformatting the particular watermarked segment variant from a first container format to a delivery container format compatible with the client device.
Thorwirth teaches the apparatus as recited in claim 24, wherein the program instructions further comprise instructions for transformatting the particular watermarked segment variant from a first container format to a delivery container format compatible with the client device (col. 2-3, lines 48-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided formatting as taught by Thorwirth to the system of Henry to provide different streaming solutions (col. 8, lines 1-20).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al (US 2018/0357742) in view of Thorwirth (US 9532113), and further in view of Takashima et al. (US 2015/0326393),

Claim 28, Henry is silent regarding the apparatus as recited in claim 24, wherein the main ISOBMFF track of the media content asset is encrypted using a first encryption scheme i.e. encryption with different keys, elementary encryption, common encryption) and the at least one variant track is encrypted using at least a second encryption scheme, and further wherein the first encryption scheme applied to the main ISOBMFF track and the at least a second encryption scheme applied to the at least one ISOBMFF sample variant track are identified by respective encryption Key Identifiers (encKIDs).
Takashima the apparatus as recited in claim 24, wherein the main ISOBMFF track of the media content asset is encrypted using a first encryption scheme and the at least one variant track is encrypted using at least a second encryption scheme, and further wherein the first encryption scheme applied to the main ISOBMFF track and the at least a second encryption scheme applied to the at least one ISOBMFF sample variant track are identified by respective encryption Key Identifiers (encKIDs) (p. key management) (p. 0006, 0091-0095)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption key management as taught by Takashima to the system of Henry to manage playback (p. 0090-0094).

Response to Arguments
Applicant’s arguments, filed 1/18/2022, with respect to claims 10-11, 14, 33-34  have been fully considered and are persuasive. 

Conclusion
Claims 24, 28, 32 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190373309 A1	Fahnestock; Justin et al.
US 10236031 B1		Gurijala; Aparna R.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        3/26/2022